The opinion of the court was delivered by
TilghmAN, C. J.
It appears, from the return to this habeas corpus and the evidence which has been given, that Caroline Rodney, a female child, was bound apprentice to James Walker, until she should attain the age of eighteen years, by ££The directors of the poor, and the house of employment, for the county of Franklin.” At the time of the binding, the father and mother of the child were imprisoned, under a conviction and judgment for larceny, and previous to the binding, the child had been sent to the house of employment, to be supported as a pauper, by virtue of a warrant under the hands and seals of two justices of the peace the county of Franklin. By the fourth section of the £i act to provide for the erection of a house for the employment and support of the poor, in the county of Franklin,” passed the 11th of March, 1807, the directors are authorized £i to bind out as apprentices, so that such apprenticeship may expire, if males, at or before the age of twenty-one years, if females, at or before the age of eighteen, such poor children as shall come under their notice, or as may now be bound apprentices by the overseers of the poor.” At the tirde when this act was passed, the overseers had power,£l by the approbation and consent of two justices of the peace of the county, to put out apprentices, all such poor children whose parents are dead, or as shall be by the said justices and overseers, found unable to maintain them; males to the age of twenty-one years, and females to the age of eighteen years.” It appears to us, that the construction of the act of the 11th of March, 1807, is this: — The directors of the poor of Franklin county, may themselves bind apprentices, such children, as shall come under their notice as paupers, by a warrant from two justices of the peace; and they may also, in conjunction with ty:n *170justices, bind “such children whose parents are dead, or as shall by them, the said directors and two justices, be found unable to maintain them.” .This construction satisfies all the words of the law, is attended with no inconveniences, and is agreeable to the practice of the directors, ever since the erection of the house of employment in Franklin county. Inasmuch, then, as Caroline Rodney was sent to the house of employment by a warrant from two justices, and then bound apprentice until the age of eighteen, by the directors, we are of opinion that the indenture is valid, and she must return to the service of her master.
Prisoner remanded.